Exhibit 10.2

REVOLVING CREDIT NOTE

(First Restated)

$125,000,000.00

 

June 19, 2007

 

FOR VALUE RECEIVED, the undersigned, MTR GAMING GROUP, INC., a Delaware
corporation, MOUNTAINEER PARK, INC., a West Virginia corporation, SPEAKEASY
GAMING OF LAS VEGAS, INC., a Nevada corporation, PRESQUE ISLE DOWNS, INC., a
Pennsylvania corporation, SCIOTO DOWNS, INC., an Ohio corporation and SPEAKEASY
GAMING OF FREMONT, INC., a Nevada corporation (collectively the “Borrowers”)
jointly and severally promise to pay to the order of WELLS FARGO BANK, National
Association, as Agent Bank on behalf of itself and the other Lenders as defined
and described in the Credit Agreement described hereinbelow (each, together with
their respective successors and assigns, individually being referred as a
“Lender” and collectively as the “Lenders”) such sums as Lenders (other than
those Lenders that have received a Replacement Note in the amount of their
respective Syndication Interest in the Credit Facility) have loaned and may
hereafter loan or advance or re-loan to the Borrowers from time to time pursuant
to the Credit Facility as described in the Credit Agreement, hereinafter defined
up to the maximum principal sum of One Hundred Twenty-Five Million Dollars
($125,000,000.00) (or such lesser amount of such loans and advances as may be
outstanding from time to time), the unpaid balance of which, together with the
unpaid balance of each of the Replacement Notes, shall not exceed in the
aggregate the Aggregate Commitment at any time, together with interest on the
principal balance outstanding from time to time at the rate or rates set forth
in the Credit Agreement.

A.            Incorporation of Credit Agreement.

1.             Reference is made to the Fifth Amended and Restated Credit
Agreement dated September 22, 2006, as amended by First Amendment to Fifth
Amended and Restated Credit Agreement dated concurrently herewith (as may be
further amended, modified, extended, renewed or restated from time to time,
collectively, the “Credit Agreement”), executed by and among the Borrowers and
the Lenders, Swingline Lender and L/C Issuer therein named, and Wells Fargo
Bank, National Association, as administrative and collateral agent for itself
and for the Lenders (the “Agent Bank”).  Terms defined in the Credit Agreement
and not otherwise defined herein are used herein with the meanings defined for
those terms in the Credit Agreement.  This Revolving Credit Note, together with
each of the Replacement Notes issued pursuant to Section 2.05(i) of the Credit
Agreement, are a restatement of the

1


--------------------------------------------------------------------------------


Revolving Credit Notes dated September 22, 2006, for the purpose of evidencing
an increase of the Aggregate Commitment from One Hundred Five Million Dollars
($105,000,000.00) to One Hundred Fifty-Five Million Dollars ($155,000,000.00)
and shall constitute the Revolving Credit Note (“Revolving Credit Note”)
referred to in the Credit Agreement, and any holder hereof (in accordance with
the Credit Agreement) is entitled to all of the rights, remedies, benefits and
privileges provided for in the Credit Agreement as originally executed or as it
may from time to time be supplemented, modified or amended.  The Credit
Agreement, among other things, contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events upon the terms and
conditions therein specified.

2.             The outstanding principal indebtedness evidenced by this
Revolving Credit Note shall be payable as provided in the Credit Agreement and
in any event on September 27, 2011, the Maturity Date.

3.             Interest shall be payable on the outstanding daily unpaid
principal amount of each Borrowing hereunder from the date thereof until payment
in full and shall accrue and be payable at the rates and on the dates set forth
in the Credit Agreement both before and after Default and before and after
maturity and judgment, with interest on overdue interest to bear interest at the
Default Rate, to the fullest extent permitted by applicable law.

4.             The amount of each payment hereunder shall be made to the Agent
Bank at the Agent Bank’s office as specified in the Credit Agreement for the
account of the Lenders at the time or times set forth therein, in lawful money
of the United States of America and in immediately available funds.

5.             Borrowings hereunder shall be made in accordance with the terms,
provisions and procedures set forth in the Credit Agreement.

B.            Default.  The “Late Charges and Default Rate” provisions contained
in Section 2.10 and the “Events of Default” provisions contained in Article VII
of the Credit Agreement are hereby incorporated by this reference as though
fully set forth herein.  Upon the occurrence of a Default or Event of Default,
Borrowers’ right to convert or exercise its Interest Rate Option for a LIBOR
Loan, or the continuation thereof at the expiration of the then current Interest
Period, shall immediately, without notice or demand, terminate for so long as a
Default or Event of Default is continuing.

C.            Waiver.  Borrowers waive diligence, demand, presentment for
payment, protest and notice of protest.

2


--------------------------------------------------------------------------------


D.            Collection Costs.  In the event of the occurrence of an Event of
Default, the Borrowers agree to pay all reasonable costs of collection,
including reasonable attorneys fees, in addition to and at the time of the
payment of such sum of money and/or the performance of such acts as may be
required to cure such default.  In the event legal action is commenced for the
collection of any sums owing hereunder the undersigned agrees that any judgment
issued as a consequence of such action against Borrowers shall bear interest at
a rate equal to the Default Rate until fully paid.

E.             Interest Rate Limitation.  Notwithstanding any provision herein
or in any document or instrument now or hereafter securing this Revolving Credit
Note, the total liability for payments in the nature of interest shall not
exceed the limits now imposed by the applicable laws of the State of Nevada or
the United States of America.

F.             Security.  This Revolving Credit Note is secured by the Security
Documentation described in the Credit Agreement.

G.            Governing Law.  This Revolving Credit Note has been delivered in
Reno, Nevada, and shall be governed by and construed in accordance with the laws
of the State of Nevada.

H.            Partial Invalidity.  If any provision of this Revolving Credit
Note shall be prohibited by or invalid under any applicable law, such provision
shall be in­effective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision of any other provision of
this Revolving Credit Note.

I.              No Conflict with Credit Agreement.  This Revolving Credit Note
is issued under, and subject to, the terms, covenants and conditions of the
Credit Agreement, which Credit Agreement is by this reference incorporated
herein and made a part hereof.  No reference herein to the Credit Agreement and
no provision of this Revolving Credit Note or the Credit Agreement shall alter
or impair the obligations of Borrowers, which are absolute and unconditional, to
pay the principal of and interest on this Revolving Credit Note at the place, at
the respective times, and in the currency prescribed in the Credit Agreement. 
If any provision of this Revolving Credit Note conflicts or is inconsistent with
any provision of the Credit Agreement, the provisions of the Credit Agreement
shall govern.

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Revolving Credit Note has been executed as of the date
first hereinabove written.

 

BORROWERS:

 

 

 

 

 

MTR GAMING GROUP, INC.,
a Delaware corporation

 

 

 

 

 

By

/S/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

MOUNTAINEER PARK, INC.,
a West Virginia corporation

 

 

 

 

 

 

By

/S/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

 

 

 

 

 

 

 

 

SPEAKEASY GAMING OF LAS VEGAS, INC.,
a Nevada corporation

 

 

 

 

 

 

By

/S/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

 

 

 

 

 

 

 

4


--------------------------------------------------------------------------------


 

 

PRESQUE ISLE DOWNS, INC.,
a Pennsylvania corporation

 

 

 

 

 

 

 

 

 

By

/S/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

Chairman

 

 

 

 

 

 

 

 

 

 

SCIOTO DOWNS, INC.,
an Ohio corporation

 

 

 

 

 

 

 

 

 

 

By

/S/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

SPEAKEASY GAMING OF FREMONT, INC.,
a Nevada corporation

 

 

 

 

 

 

By

/S/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

 

 

5


--------------------------------------------------------------------------------